933 So. 2d 1184 (2006)
The CITY OF MIAMI, Appellant,
v.
WYNWOOD COMMUNITY ECONOMIC DEVELOPMENT CORP., INC., Appellee.
No. 3D05-1070.
District Court of Appeal of Florida, Third District.
June 7, 2006.
Rehearing Denied August 10, 2006.
Jorge L. Fernandez, City Attorney, and Henry J. Hunnefeld, Assistant City Attorney, for appellant.
McGhee & Associates, Miami; Proskauer Rose LLP, and Matthew Triggs and Stephanie Reed Traband, Boca Raton, for appellee.
Before SHEPHERD, SUAREZ, and ROTHENBERG, JJ.
*1185 SUAREZ, J.
The City of Miami (the "City") appeals the trial judge's orders on motions to enforce a settlement agreement and for foreclosure. The trial court granted Wynwood Community Economic Development Corp.'s ("Wynwood") motion to enforce a settlement agreement with the City, and denied the City's motion to foreclose on the property at issue after a six day bench trial. After reviewing the entire record we find more than competent substantial evidence to support the trial judge's well reasoned and thorough order. Marrone v. Miami Nat'l Bank, 507 So. 2d 652 (Fla. 3d DCA 1987).
Affirmed.